Mr. Justice Van Orsdel
delivered the opinion of the Court
It is sought to attach liability to appellee on the ground that he was negligent in placing Bloe and Durston in charge of the vessel. He is charged with knowledge of their alleged incompetency to properly manage the vessel. It is sought to charge the disaster to the negligence of appellee, basing the allegation upon his action in ignoring the requirements of the statute when he recommended Bloe and Durston for appointment. It is unnecessary to pursue this contention any further, for it is clearly-*304too remote to constitute the proximate cause of the accident. Bloe and Durston are charged in the declaration with the safe conduct of the vessel. The specific allegation is as follows: “And it was also the duty of said Bloe and the duty of said Durston, respectively, as officer in command and as first officer, as aforesaid, to see to it that said launch was sufficiently staunch, able, and so constructed as to be towed in safety; and that the tow line was rigged in a lawful, proper, and seamanship manner; and to see to it that said launch was provided and ■equipped with the proper lights as required by law (to be used in ease of distress, or to indicate distress), and that all other lights required by law were aboard said launch, in position and lighted; that the speed of the ship was neither too fast nor too slow; that the ship was held on a straight course, and not so handled, directed, and navigated as to yaw; that the tow line was neither too short nor too long, and so rigged as to cause the launch to follow in the wake of said Oneida; that the line was so made fast as to be able to be let go in, an emergency, and that the proper means were provided for severing said line in case of emergency from said launch, and that a lookout properly instructed as to his duties was stationed at the taffrail of said Oneida with the means of severing said line in case of emergency, and that said launch was provided and equipped with life preservers for the preservation of the life or lives of those who may be compelled to handle, direct, or steer said launch, and that all other proper and necessary precautions were taken to preserve the life or lives of those who would be required to handle, man, steer, and direct the said launch.” It does not appear from the record that any of the things charged as directly causing the accident were done by the order of appellee, or even with his knowledge. The specific charge in the declaration, as above quoted, is one of negligence on the part of Bloe and Durston. The accident was caused by failing to release the launch or stop the boat when it began to yaw and rock. This charges negligence, not against appellee, but the other defendants. The failure to connect appellee with this act of alleged negligence, either by his presence at the time, or by an order to proceed in *305this negligent and reckless manner, or with knowledge and approval of a custom on the part of his subordinate officers to so manage the boat in the manner in which it was being run at the time of the accident, we think, is sufficient to relieve him of any liability.
It is only necessary for its to inquire whether or not any of the acts of appellee were such as to connect him proximately with the accident in question. “Proximate cause” is a legal term difficult to define. As said by the court in Milwaukee & St. P. R. Co. v. Kellogg, 94 U. S. 469, 24 L. ed. 256: “The true rule is that what is the proximate cause of an injury is ordinarily a question for the jury. It is not a question of science or of legal knowledge. It is to be determined as a fact, in view of the circumstances of fact attending it. The primary cause may be the proximate cause of a disaster, though it may operate through successive instruments, as an article at the end of a chain may be moved by a force applied to the other end, that force being the proximate cause of the movement, or, as in the oft-cited case of the squib thrown in the market place. Scott v. Shepherd, 2 W. Bl. 892. The question always is, Was there an unbroken connection between the wrongful act and the injury, a continuous operation ? Did the facts constitute a continuous succession of events so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury ? It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances.” Or, as said in Ætna F. Ins. Co. v. Boon, 95 U. S. 117, 24 L. ed. 395: “The proximate cause is the efficient cause, the one that necessarily sets the other causes in operation. The causes that are merely incidental or instruments of a superior or controlling agency are not the proximate causes' and the responsible ones, though they may be nearer in time to the result. It *306is only when the causes are independent of each other that the nearest is, of course, to be charged with the disaster.”
It seems well settled that there must be an unbroken connection between the wrongful act and the accident. Thus, where a series of buildings are burned in the same conflagration, it would not be held that the proximate cause of the burning of each particular building was the burning of the preceding one, but the agency that caused the fire. Neither can the proximate cause of an accident be attached to the first of a series of wrongful acts, unless all of the acts are directed to, or, of necessity, must lead to, the culminating event. It cannot, therefore, be successfully charged that the act of appellee in recommending Bloe and Durston for appointment, can constitute the proximate cause. It is entirely disconnected with the disaster. It does not appear that, when this recommendation was made, it was contemplated that these officers would ever be called upon to perform the duties they were engaged in at the time of the accident. Their appointment was not directed to the events connected with the disaster. Besides, the appointment was the executive act of the President, and these officers were available for this cruise because of the act of the President.
This narrows the question down to whether or not appellee was actionably negligent in appointing Bloe and Durston to the command of the vessel. Much greater latitude is allowed an officer of the government in the performance of official duty than would be accorded a private individual. He cannot be held liable for an honest mistake in judgment, no matter how fatal the mistake may prove. The law relating to the liability of officers is well stated in Thompson on Negligence, 2d ed. vol. 1, sec. 588: “Those officers whose duties are of a publie or governmental nature are not in general liable for the wrongs of those through whose agency they are obliged to act. Such agents are deemed agents of the public or of the government, and not agents of the superior officer whose orders they receive and obey. This is obviously the rule with regard to military officers, and probably the books disclose no instance of an attempt to make a military commander responsible for a wrong of *307his subordinate, unless such wrong was directly traceable to some wrong of his own. Neither is the captain of a war vessel answerable for the damage done by her in running down another vessel, if the mischief happened during the watch of his lieutenant who was on deck and had actual charge of the navigating of the vessel at the time, the captain not being on deck and it not being his duty to be there.” (Citing Nicholson v. Mounsey, 15 East, 384.)
We think the mere selection of Bloe and Durston to command the vessel on this cruise, under the allegations of the declaration, is not sufficient to attach any liability to appellee. The appointment of these officers to the command is the last point at Avhich the declaration connects appellee, either directly or indirectly, with the accident. It fails to charge him with having given any directions whatever as to the manner in which the vessel should be run, or the manner in which the launch should be towed. He was not present when any of the events occurred which led up to the accident. The acts charged upon which it is sought to attach liability are too remote and disconnected from the acts directly alleged as causing the accident to constitute the proximate cause.
There is no theory upon which, under this declaration, appellee can be held liable. The demurrer was therefore properly sustained. The judgment is affirmed, with costs, and it is so ordered. Affirmed.